


110 HR 5518 IH: Unsafe Meat and Poultry Recall

U.S. House of Representatives
2008-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5518
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2008
			Mr. Udall of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Meat Inspection Act and the Poultry
		  Products Inspection Act to authorize the Secretary of Agriculture to order the
		  recall of meat and poultry that is adulterated, misbranded, or otherwise
		  unsafe.
	
	
		1.Short titleThis Act may be cited as the
			 Unsafe Meat and Poultry Recall
			 Act.
		2.Recall authority
			 over meat and meat food products
			(a)Mandatory
			 recalls authorizedThe Federal Meat Inspection Act (21 U.S.C. 601
			 et seq.) is amended—
				(1)by redesignating
			 section 411 (21 U.S.C. 681) as section 412; and
				(2)by inserting after
			 section 410 (21 U.S.C. 679a) the following new section:
					
						411.Notification,
				nondistribution, and recall of adulterated, misbranded, and other unsafe meat
				products
							(a)Meat product
				definedIn this section, the term meat product
				means a carcass, part of a carcass, meat, or meat food product of an amenable
				species.
							(b)Notification
				required
								(1)Notice to
				secretaryA person that has reason to believe that a meat product
				handled by the person is in violation of this Act shall immediately notify the
				Secretary, in such manner and by such means as the Secretary may by regulation
				promulgate, of the identity and location of the meat product.
								(2)ExceptionsThe
				requirement to notify the Secretary under paragraph (1) shall not apply
				to—
									(A)consumers of meat
				products; and
									(B)such other persons
				as the Secretary may exempt by regulation.
									(c)Voluntary
				nondistribution and recallIf
				the Secretary finds that a meat product is in violation of this Act and that
				there is a reasonable probability that human consumption of the meat product
				may present a threat to public health, the Secretary shall provide all
				appropriate persons that handled the meat product, as determined by the
				Secretary, with an opportunity to—
								(1)cease distribution
				of the meat product;
								(2)notify all persons
				handling the meat product to immediately cease distribution of the meat
				product;
								(3)recall the meat
				product; and
								(4)in consultation
				with the Secretary, provide notice to consumers to whom the meat product may
				have been distributed.
								(d)Mandatory
				actionsIf a person does not voluntarily take the actions
				described in subsection (c) with respect to a meat product within the time and
				in the manner prescribed by the Secretary, the Secretary may, by order, require
				such person to immediately—
								(1)cease distribution
				of the meat product;
								(2)notify all persons
				handling the meat product to immediately cease distribution of the meat
				product; and
								(3)recall the meat
				product or take other appropriate action, as determined by the
				Secretary.
								(e)Notice to
				consumersIf the Secretary orders a mandatory action under
				subsection (d), the Secretary shall provide notice of the action to consumers
				to whom the meat product may have been distributed to the extent the Secretary
				considers necessary.
							(f)Nondistribution
				by notified personsA person handling a meat product that
				receives notification under subsection (c) or (d) shall immediately cease
				distribution of the meat product.
							(g)Vacation of
				orderIf, after providing an opportunity for a hearing on the
				record, the Secretary determines that adequate grounds do not exist to continue
				the mandatory actions required by an order issued under subsection (d), the
				Secretary shall vacate the order.
							(h)Additional
				remediesThe remedies provided in this section are in addition to
				any other remedies that may be available under any other provision of
				law.
							.
				(b)Definition of
			 person
				(1)In
			 generalSection 1 of the Federal Meat Inspection Act (21 U.S.C.
			 601) is amended by adding at the end the following new subsection:
					
						(x)PersonThe
				term person means any individual, partnership, corporation,
				association, or other business
				unit.
						.
				(2)Conforming
			 amendmentsThe Federal Meat Inspection Act (21 U.S.C. 601 et
			 seq.) is amended—
					(A)by striking
			 person, firm, or corporation each place it appears and inserting
			 person;
					(B)by striking
			 persons, firms, and corporations each place it appears and
			 inserting persons; and
					(C)by striking
			 persons, firms, or corporations each place it appears and
			 inserting persons.
					3.Recall authority
			 over poultry and poultry food productsThe Poultry Products Inspection Act (21
			 U.S.C. 451 et seq.) is amended by adding at the end the following new
			 section:
			
				31.Notification,
				nondistribution, and recall of adulterated, misbranded, and other unsafe
				poultry products
					(a)Notification
				required
						(1)Notice to
				secretaryA person that has reason to believe that a poultry
				product handled by the person is in violation of this Act shall immediately
				notify the Secretary, in such manner and by such means as the Secretary may by
				regulation promulgate, of the identity and location of the poultry
				product.
						(2)ExceptionsThe
				requirement to notify the Secretary under paragraph (1) shall not apply
				to—
							(A)consumers of
				poultry products; and
							(B)such other persons
				as the Secretary may exempt by regulation.
							(b)Voluntary
				nondistribution and recallIf
				the Secretary finds that a poultry product is in violation of this Act and that
				there is a reasonable probability that human consumption of the poultry product
				may present a threat to public health, the Secretary shall provide all
				appropriate persons that handled the poultry product, as determined by the
				Secretary, with an opportunity to—
						(1)cease distribution
				of the poultry product;
						(2)notify all persons
				handling the poultry product to immediately cease distribution of the poultry
				product;
						(3)recall the poultry
				product; and
						(4)in consultation
				with the Secretary, provide notice to consumers to whom the poultry product may
				have been distributed.
						(c)Mandatory
				actionsIf a person does not voluntarily take the actions
				described in subsection (b) with respect to a poultry product within the time
				and in the manner prescribed by the Secretary, the Secretary may, by order,
				require the person to immediately—
						(1)cease distribution
				of the poultry product;
						(2)notify all persons
				handling the poultry product to immediately cease distribution of the poultry
				product; and
						(3)recall the poultry
				product or take other appropriate action, as determined by the
				Secretary.
						(d)Notice to
				consumersIf the Secretary orders a mandatory action under
				subsection (c), the Secretary shall provide notice of the action to consumers
				to whom the poultry product may have been distributed, to the extent the
				Secretary considers necessary.
					(e)Nondistribution
				by notified personsA person handling a poultry product that
				receives notification under subsection (b) or (c) shall immediately cease
				distribution of the poultry product.
					(f)Vacation of
				orderIf, after providing an opportunity for a hearing on the
				record, the Secretary determines that adequate grounds do not exist to continue
				the mandatory actions required by an order issued under subsection (c), the
				Secretary shall vacate the order.
					(g)Additional
				remediesThe remedies provided in this section are in addition to
				any other remedies that may be available under any other provision of
				law.
					.
		
